              Case 6:21-cv-00862-ADA Document 1 Filed 08/16/21 Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION



 BURLEY LICENSING LLC,

                                Plaintiff,                 Civil Action No. 6:21-cv-862

                    v.                                      Jury Trial Demanded

 MICRO-STAR INTERNATIONAL CO. LTD.,

                             Defendants.



                         COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Burley Licensing LLC (“Burley”) files this Complaint against Micro-Star

International Co. Ltd. (referred to herein as “MSI” or “Defendant”) for patent

infringement of United States Patent No. 7,082,167 (the “patent-in-suit”) and alleges as

follows:


                                  NATURE OF THE ACTION

         1.       This is an action for patent infringement arising under the patent laws of

the United States, 35 U.S.C. §§ 1 et seq.

                                             THE PARTIES

         2.       Plaintiff Burley Licensing LLC is a Texas limited liability company with a

principal place of business located at 4757 W. Park Blvd, Suite 113-1097, Plano, Texas

75093.




                                                  1
              Case 6:21-cv-00862-ADA Document 1 Filed 08/16/21 Page 2 of 18




         3.       On information and belief, Defendant Micro-Star International Co. Ltd. is

a corporation organized and existing under the laws of Taiwan that maintains an

established place of business at 235 No. 69, Lide St., Chung-Ho City, Taipei Hsien 235,

Taiwan.

         4.       On information and belief, MSI infringes the patent-in-suit by at least

making, selling, offering for sale, and/or importing, without authorization, Burley’s

proprietary technologies as contained in a number of its commercial products

including, inter alia, laptops and other computer hardware branded with the MSI

trademark; laptops and computer hardware incorporating Graphics Processing Units

(GPUs) incorporating the NVENC1 video encoding feature; laptops and computer

hardware incorporating GeForce 600 series GPUs; laptops and computer hardware

incorporating GeForce 700 series GPUs; laptops and computer hardware incorporating

GeForce 900 series GPUs; laptops and computer hardware incorporating GeForce 10

series GPUs; laptops and computer hardware incorporating GeForce 16 series GPUs;

laptops and computer hardware incorporating GeForce 20 series GPUs; laptops and

computer hardware incorporating GeForce 30 series GPUs; laptops and computer

hardware incorporating the NVIDIA GeForce GTX 1050 GPU; laptops and computer

hardware incorporating the NVIDIA GeForce GTX 1060 GPU; model GL63 laptops; 2




1
    See https://en.wikipedia.org/wiki/Nvidia_NVENC.
2
    See e.g., https://us.msi.com/Laptop/GL63-Intel-8th-Gen/Specification.



                                                 2
              Case 6:21-cv-00862-ADA Document 1 Filed 08/16/21 Page 3 of 18




model GP63 Leopard laptops;3 model GeForce RTX 3090 Gaming X Trio 24G graphics

cards;4 and other laptops and computer hardware which function in a substantially

similar way to the previously specified laptops and computer hardware. (Collectively

and individually referred to herein as the “Accused Computer Products.”)

                                 JURISDICTION AND VENUE

         5.       This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq.

         6.       MSI is subject to personal jurisdiction in the United States, and specifically

in Texas, pursuant to Fed. R. Civ. P. 4(k)(2). On information and belief, MSI is not

subject to jurisdiction in any state’s courts of general jurisdiction. MSI has sufficient

minimum contacts with the United States that include, inter alia, importing, advertising,

offering to sell, and/or selling the Accused Computer Products throughout the United

States, including in the State of Texas and this judicial district, and such that MSI should

reasonably and fairly anticipate being hauled into court in the State of Texas and this

judicial district.

         7.       This Court has personal jurisdiction over MSI pursuant to the Texas Long

Arm Statute. See Tex. Civ. Prac. & Rem. Code §§ 17.042(1), (2), and (3).




3
    See e.g., https://us.msi.com/Laptop/GP63-Leopard-Intel-8th-Gen/Specification.
4
 See e.g., https://us.msi.com/Graphics-Card/GeForce-RTX-3090-GAMING-X-TRIO-
24G/Specification.



                                                 3
              Case 6:21-cv-00862-ADA Document 1 Filed 08/16/21 Page 4 of 18




         8.       On information and belief, MSI is subject to the Court’s personal

jurisdiction because it regularly conducts and solicits business, or otherwise engages in

other persistent courses of conduct in the State of Texas and in this judicial district,

and/or derives substantial revenue from the importation, sale, and distribution of

goods and services, including but not limited to the Accused Computer Products, to

individuals and businesses in the State of Texas and in the Western District of Texas.

         9.       On information and belief, MSI has purposefully directed its marketing,

sales, distribution, and importation activities towards, and in relation to, the State of

Texas and its residents.5

         10.      On information and belief, MSI has delivered the Accused Computer

Products into the stream of commerce with the expectation that they will be purchased

by consumers residing in the State of Texas and in the Western District of Texas.




See https://us.msi.com/page/recycling.

         11.      This Court has personal jurisdiction over MSI because, inter alia, MSI, on

information and belief: (1) has committed acts of patent infringement in this State and

judicial district, (2) has substantial, continuous, and systematic contacts with this State

and this judicial district; (3) enjoys substantial income from its operations and sales in



5
    See e.g., https://us.msi.com/wheretobuy/main_us/.



                                                 4
            Case 6:21-cv-00862-ADA Document 1 Filed 08/16/21 Page 5 of 18




this State and this judicial district; and (4) solicits business and markets products,

systems and/or services in this State and judicial district including, without limitation,

related to the Accused Computer Products.

          12.   Venue is proper pursuant to 28 U.S.C. §§ 1391(c) because MSI is a foreign

corporation not residing in a United States judicial district, and, therefore, they may be

sued in any judicial district pursuant to 28 U.S.C. §§ 1391(c)(3).

                              United States Patent No. 7,082,167

          13.   On July 25, 2006, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued United States Patent No. 7,082,167 (“the ’167

patent”) entitled “Method and Device for Controlling the Quality of Video Data” to

inventors Patrice Alexandre, Xavier Ducloux, and Gildas Guelou.

          14.   The ‘167 patent is presumed valid under 35 U.S.C. § 282.

          15.   Burley owns all rights, title, and interest in the ‘167 patent.

          16.   Burley has not granted MSI an approval, an authorization, or a license to

the rights under the ’167 patent.

          17.   The ’167 patent relates to, among other things, video encoding technology

on computer video cards, also known as graphic processing units (GPUs), and multi-

pass video encoding.

          18.   The claimed invention(s) of the ’167 patent sought to solve problems with,

and improve upon, existing video encoding technologies. For example, the ’167 patent

states:




                                                5
  Case 6:21-cv-00862-ADA Document 1 Filed 08/16/21 Page 6 of 18




        Video compression according to certain standards, and especially
according to the MPEG2 standard, is known as a method of “non-transparent
coding which, in particular, makes it possible to represent a video-data sequence
in the form of a stream of binary elements the throughput of which is adjustable
to the conditions of storage and/or of transport of the stream. The terminology
“non-transparent’ means that the coding algorithms used adapt the level of
degradation applied to the data sequence as a function of the entropy level of the
video signal and of the desired throughput for the resulting stream. The
degradations applied are the result of a process of quantization of coefficients
representative of the video signal after DCT (Discrete Cosine Transform)
transformation.

      For a binary stream of constant throughput, the method of coding
according to the MPEG2 standard permanently adjusts the quantization level of
the DCT coefficients in such a way that their coding generates a binary stream in
accordance with the target bitrate. Such an approach tends to make the level of
degradation variable, for a video signal the entropy of which varies over time.
Hence, fixed-throughput coding generates a variable level of coding quality.

       When several video sequences are transported jointly on a transmission
channel with fixed bandwidth (as in the case of a satellite transponder, for
example), it is preferable to share the usable throughput between the coding
methods via a centralized throughput-allocation algorithm. This solution, widely
presented under the title of statistical multiplexing, makes it possible to reduce
the overall degradation perceived by 10 to 30% on average by comparison with
sharing in a mode with fixed throughput for each video sequence.

      More particularly, the statistical multiplexing applies a reduction in the
dispersion of coding quality between the video sequences, by distributing more
throughput to the video sequences exhibiting the greatest entropy.

        Nevertheless, statistical multiplexing is based on the statistical properties
of the content of video sequences in finite numbers, such that the coding quality
perceived in the course of time still exhibits fluctuations. For example, when all
the video sequences simultaneously exhibit very high entropy, the overall
quality of the coding becomes less than the average service quality. Conversely,
when video sequences of low entropy are transmitted at the same instant, the
overall quality of the coding then becomes higher than the average coding
quality.

       In this latter case, it becomes advantageous to reduce the total throughput
allocated to the coding of the video sequences in favour of the data of an
opportunistic nature (data the throughput of which is not guaranteed). The



                                       6
          Case 6:21-cv-00862-ADA Document 1 Filed 08/16/21 Page 7 of 18




       coding of each video sequence then takes place by limiting its throughput to that
       making it possible to obtain the quality of service envisaged.

See ’167 Specification at col. 1, ll. 12–63.

       19.     The ’167 patent then states:

              However, in order to obtain an effective method of sharing bandwidth
       while guaranteeing a level of quality for all the video sequences, it is important
       to take into account the content of the video sequences. This is because the
       quantity of information necessary to code a video sequence depends on the
       entropy of these sequences. The higher the entropy, the greater the quantity of
       information necessary to code it in order to guarantee a constant quality, and,
       conversely, the lower the entropy, the lower the quantity of information.

              The invention thus proposes to guarantee a constant quality of the video
       data after decoding, taking into account the spatial and/or time-domain
       complexity of the data in order to determine the quantization interval.

See ’167 Specification at col. 2, ll. 9-21.

       20.     The ’167 patent then states:

              One of the particular features of the invention is the definition of a
       parametric quality model via which the user is in a position to define the desired
       quality of service, the parametric model proposed taking into account criteria for
       appreciating the quality subjectively perceived after coding. This is because the
       methods of coding by quantization of the DCT coefficients exhibit the difficulty
       of not giving a constant subjective perception of quality for a given level of
       quantization. More precisely, the data sequences featuring low richness of
       content (e.g.: large plane on a face), for equivalent subjective quality rendition,
       require a lower level of quantization than for sequences the content of which
       features high richness (e.g., crowd of a football stadium).

              The benefit of the invention is that of taking into consideration the above-
       mentioned characteristics in a parametric quality model in which the level of
       spatial-temporal complexity of the video sequence to be coded plays a part as an
       element for adjusting the average quantization level envisaged.

See ’167 Specification at col. 2, ll. 43-61.




                                               7
          Case 6:21-cv-00862-ADA Document 1 Filed 08/16/21 Page 8 of 18




       21.    The invention(s) claimed in the ’167 patent solves various technological

problems inherent in the then-existing video encoding systems and enables such

systems to, among other things, maintain constant quality of video stream while

effectively mitigating bandwidth usage.

                                  CLAIMS FOR RELIEF

             Count I – Infringement of United States Patent No. 7,082,167

       22.    Burley repeats, realleges, and incorporates by reference, as if fully set forth

here, the allegations of the preceding paragraphs above.

       23.    On information and belief, MSI (or those acting on its behalf) makes, uses,

sells, offers to sell, and/or imports the Accused Computer Products, which infringe

(literally and/or under the doctrine of equivalents) at least claims 1 and 8 of the ’167

patent.

       24.    On information and belief, the Accused Computer Products conform to

the requirements of the NVIDIA NVENC API Program Guide.

       25.    On information and belief, the Accused Computer Products employ and

provide a method of monitoring the quality of video data having to undergo coding

and decoding, making it possible to maintain predetermined constant quality of the

video data after decoding, as demonstrated below.




                                             8
       Case 6:21-cv-00862-ADA Document 1 Filed 08/16/21 Page 9 of 18




See https://docs.nvidia.com/video-technologies/video-codec-
sdk/pdf/NVENC_VideoEncoder_API_ProgGuide.pdf at pp. 9-10.




                                      9
       Case 6:21-cv-00862-ADA Document 1 Filed 08/16/21 Page 10 of 18




See https://docs.nvidia.com/video-technologies/video-codec-
sdk/pdf/NVENC_VideoEncoder_API_ProgGuide.pdf at pp. 10-11.

      26.    On information and belief, the Accused Computer Products employ and

provide a method comprising the step of receiving from at least one coder information

representing the complexity of video data to be coded, as demonstrated below.




                                          10
       Case 6:21-cv-00862-ADA Document 1 Filed 08/16/21 Page 11 of 18




See https://docs.nvidia.com/video-technologies/video-codec-
sdk/pdf/NVENC_VideoEncoder_API_ProgGuide.pdf at pp. 9-10.




                                      11
        Case 6:21-cv-00862-ADA Document 1 Filed 08/16/21 Page 12 of 18




See https://docs.nvidia.com/video-technologies/video-codec-
sdk/pdf/NVENC_VideoEncoder_API_ProgGuide.pdf at pp. 10-11.

      27.    On information and belief, the Accused Computer Products employ and

provide a method comprising the step of calculating, as a function of the complexity for

each video-data item to be coded and of a programmed target quality value for

dynamically adjusting the rate to the content, a reference quantization value, as

demonstrated below.




                                           12
       Case 6:21-cv-00862-ADA Document 1 Filed 08/16/21 Page 13 of 18




See https://docs.nvidia.com/video-technologies/video-codec-
sdk/pdf/NVENC_VideoEncoder_API_ProgGuide.pdf at pp. 9-10.




                                      13
        Case 6:21-cv-00862-ADA Document 1 Filed 08/16/21 Page 14 of 18




See https://docs.nvidia.com/video-technologies/video-codec-
sdk/pdf/NVENC_VideoEncoder_API_ProgGuide.pdf at pp. 10-11.

      28.    On information and belief, the Accused Computer Products employ and

provide a method comprising the step of calculating for each video-data item to be

coded, a reference throughput as a function of the reference quantization value and

transmitting the reference throughput to the coder, allowing the coder to code each

video-data item so as to obtain video data at the predetermined quality, after decoding,

as demonstrated below.




                                           14
       Case 6:21-cv-00862-ADA Document 1 Filed 08/16/21 Page 15 of 18




See https://docs.nvidia.com/video-technologies/video-codec-
sdk/pdf/NVENC_VideoEncoder_API_ProgGuide.pdf at pp. 9-10.




                                      15
         Case 6:21-cv-00862-ADA Document 1 Filed 08/16/21 Page 16 of 18




See https://docs.nvidia.com/video-technologies/video-codec-
sdk/pdf/NVENC_VideoEncoder_API_ProgGuide.pdf at pp. 10-11.

       29.     On information and belief, MSI directly infringes at least claims 1 and 8 of

the ’167 patent, and is in violation of 35 U.S.C. § 271(a) by making, using, selling, and

offering to sell the Accused Computer Products.

       30.     MSI’s direct infringement has damaged Burley and caused it to suffer and

continue to suffer irreparable harm and damages.

                                      JURY DEMANDED

       31.     Pursuant to Federal Rule of Civil Procedure 38(b), Burley hereby requests

a trial by jury on all issues so triable.




                                             16
        Case 6:21-cv-00862-ADA Document 1 Filed 08/16/21 Page 17 of 18




                                PRAYER FOR RELIEF

      Burley respectfully requests this Court to enter judgment in Burley’s favor and

against MSI as follows:

   a. finding that MSI has infringed one or more claims of the ’167 patent under 35

      U.S.C. §§ 271(a);

   b. awarding Burley damages under 35 U.S.C. § 284, or otherwise permitted by law,

      including supplemental damages for any continued post-verdict infringement;

   c. awarding Burley pre-judgment and post-judgment interest on the damages

      award and costs;

   d. awarding cost of this action (including all disbursements) and attorney fees

      pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law; and

   e. awarding such other costs and further relief that the Court determines to be just

      and equitable.


Dated: August 16, 2021                  Respectfully submitted,

                                        /s/Raymond W. Mort, III
                                        Raymond W. Mort, III
                                        Texas State Bar No. 00791308
                                        raymort@austinlaw.com
                                        THE MORT LAW FIRM, PLLC
                                        100 Congress Avenue, Suite 2000
                                        Austin, Texas 78701
                                        Tel/Fax: 512-865-7950

                                        Of Counsel:
                                        Ronald M. Daignault (pro hac vice to be filed)*
                                        Chandran B. Iyer (pro hac vice to be filed)
                                        Oded Burger (pro hac vice to be filed)*
                                        rdaignault@daignaultiyer.com
                                        cbiyer@daignaultiyer.com


                                           17
Case 6:21-cv-00862-ADA Document 1 Filed 08/16/21 Page 18 of 18




                            oburger@daignaultiyer.com
                            DAIGNAULT IYER LLP
                            8618 Westwood Center Drive - Suite 150
                            Vienna, VA 22182

                            Attorneys for Plaintiff Burley Licensing LLC

                            *Not admitted to practice in Virginia




                              18
